ORDER
PER CURIAM.
Carl Bangs appeals the denial of his Rule 29.15 motion following an evidentiary hearing. He contends the motion court erred in denying post-conviction relief based on the ineffectiveness of his trial and appellate counsel. Upon review of the record, we find no error and affirm the motion court’s judgment. Because a published opinion would have no precedential value, the parties have been provided with a Memorandum explaining the reasons for our decision.
Affirmed. Rule 84.16(b).